Citation Nr: 0512890	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  98-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a right thigh 
disability.  

4.  Entitlement to service connection for a gastrointestinal 
disorder.  

5.  Entitlement to service connection for a right hip 
disability.  

6.  Entitlement to an initial, compensable rating for 
bronchitis with early chronic obstructive pulmonary disease 
(COPD).  

7.  Entitlement to an initial, compensable rating for 
tonsillitis.  

8.  Entitlement to an initial, compensable rating for 
recurrent urinary tract and vaginal infections to include 
Bartholin's cyst.  

9.  Entitlement to an initial, compensable rating for left 
knee patellofemoral chondromalacia.  

10.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral chondromalacia, status post 
excision of plica.  

11.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain, for the period from August 8, 1997, to 
September 25, 2003.  

12.  Entitlement to a rating in excess of 20 percent for 
lumbar strain, from September 26, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
August 1997.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a March 1998 rating decision.  
In that decision, the RO, inter alia, denied the veteran's 
claims for service connection for left wrist disability, for 
left shoulder disability, for right thigh disability, for 
right hip disability, and for a gastrointestinal disorder.  
The RO granted service connection and assigned initial 
noncompensable ratings for bronchitis with early COPD, 
tonsillitis, urinary tract and vaginal infections to include 
Bartholin's cyst, left knee patellofemoral chondromalacia, 
right knee patellofemoral chondromalacia status post excision 
of plica, and lumbar strain; effective August 8, 1997.  

The veteran filed a notice of disagreement (NOD) later in 
March 1998, and the RO issued a statement of the case (SOC) 
in May 1998.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in June 
1998.  

In a September 2002 rating decision, the RO awarded an 
initial 10 percent rating each for right knee patellofemoral 
chondromalacia status post excision of plica and for lumbar 
strain, effective August 8, 1997.  In a February 2004 rating 
decision, the RO increased the veteran's disability rating 
for lumbar strain from 10 percent to 20 percent, effective 
September 26, 2003.  

As the claims on appeal pertaining to bronchitis with early 
COPD, tonsillitis, urinary tract and vaginal infections to 
include Bartholin's cyst, right and left knees, and lumbar 
strain involve requests for higher initial ratings following 
grants of service connection, the Board has recharacterized 
these issues in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Furthermore, the RO has 
granted staged ratings for the veteran's lumbar strain, 
consistent with the Fenderson decision, during the pendency 
of this appeal.  However, as higher ratings are available for 
this condition at each stage noted above, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, claims for higher rating at each stage remain 
viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The Board's decision on the claims for service connection for 
a right thigh disability and left shoulder disability, as 
well as claims for higher initial ratings for tonsillitis, 
recurrent urinary tract and vaginal infections to include 
Bartholin's cyst, left knee patellofemoral chondromalacia, 
for right knee patellofemoral chondromalacia status post 
excision of plica, and the claims for higher ratings, at each 
stage, for lumbar strain are set forth below.  The veteran's 
claims for service connection for a gastrointestinal 
disorder, left wrist disability, and right hip disability, as 
well as entitlement to an initial compensable rating for 
bronchitis with early COPD are addressed in the remand 
following the decision; these matters are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on her 
part, is required.  

As a final preliminary matter, in April 2005, the Board notes 
that it received additional evidence from the veteran in the 
form of a December 2004 orthopedic examination report from 
John H. Ring, M.D.  The report noted clinical findings 
associated with the veteran's service-connected low back, and 
was submitted with a statement in which the veteran waived 
initial RO consideration of the medical evidence.  The Board 
accepts this evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims being decided herein has been 
accomplished.  

2.  There is no competent medical evidence that the veteran 
currently has left shoulder or right thigh disabilities.  

3.  Since the August 8, 1997 effective date of the grant of 
service connection, the veteran's tonsillitis has been 
manifested by complaints of "strep throat" six or seven 
times a year, which have been treated with antibiotics; the 
veteran's tonsillitis has not resulted in hoarseness, 
inflammation of the cords or mucous membrane, thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  

4.  Since the August 8, 1997 effective date of the grant of 
service connection, the veteran's urinary tract and vaginal 
infections to include Bartholin's cyst, have been manifested 
by symptoms that do not require continuous treatment.  

5.  Since the August 8, 1997 effective date of the grant of 
service connection, the veteran's right and left knee 
disabilities have been manifested by objective findings 
reflective of a full range of motion of the knee joints 
without instability, and subjective complaints of pain with 
prolonged standing and walking.

6.  For the period from August 8, 1997, to January 2, 2003, 
the veteran's lumbar strain was manifested by characteristic 
pain on motion, and no more than mild limitation of motion of 
the lumbar spine.  

7.  From the period from January 3, 2003, to September 25, 
2003, the veteran's lumbar strain was manifested by moderate 
limitation of motion, and no more than muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  

8.  Since September 26, 2003, the veteran's lumbar strain has 
been manifested by no more than forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to  result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

9.  The veteran's lumbar strain has not been manifested by 
incapacitating episodes requiring prescribed bed rest during 
the previous 12 months.  

10.  The medical evidence since February 6, 2004, reflects 
clinical diagnoses of lumbar radiculopathy and sciatica.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).  

2.  The criteria for service connection for a right thigh 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).  

3.  The criteria for an initial, compensable rating for 
service-connected tonsillitis have not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6516 (2004).  

4.  The criteria for an initial, compensable rating for 
service-connected urinary tract and vaginal infections to 
include Bartholin's cyst, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.115a, 4.116, Diagnostic Code 7611 
(2004).  

5.  The criteria for an initial compensable rating for 
service-connected left knee patellofemoral chondromalacia 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2004).

6.  The criteria for an initial rating in excess of 10 
percent for service-connected right knee patellofemoral 
chondromalacia status post excision of plica have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5259 (2004).

7.  The criteria for an initial rating in excess of 10 
percent for service-connected lumbar strain, for the period 
from August 8, 1997, to January 2, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3,159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003).

8.  Affording the veteran the benefit of the doubt, the 
criteria for percent for service-connected lumbar strain, for 
the period from January 3, 2003, to September 25, 2003, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3,159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003).

9.  The criteria for a rating in excess of 20 percent for 
service-connected lumbar strain, from September 26, 2003, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3,159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5237, 5243 (2003 and 
2004).

10.  The criteria for a separate 10 percent rating for 
incomplete paralysis of the sciatic nerve, from February 6, 
2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3,159, 3.321, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, all notification and 
development action needed to fairly adjudicate the claims 
being decided herein has been accomplished.  

Through a September 2003 notice letter, a May 1998 SOC, as 
well as September 2002, September 2003, February 2004, and 
June 2004 supplemental SOCs (SSOC), the veteran was notified 
of the legal criteria governing her claims, the evidence that 
had been considered in connection with her appeal, and the 
bases for the denial of her claims.  After each, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support her claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from which she wished the RO obtain and considered 
evidence.  Furthermore, the veteran was requested to submit 
any evidence that supported her claims.  In response, the 
veteran has submitted evidence in support of her claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

With respect to the claims now before the Board, the 
documents meeting the VCAA's notice requirements were 
provided after the March 1998 rating decision on appeal; 
however, in this case, such makes sense, inasmuch as the VCAA 
was not enacted until November 2000, more than two years 
after the March 1998 rating decision.  The Board also finds 
that the lack of full, pre-adjudication notice in this case 
does not, in any way, prejudice the veteran.  

As indicated above, the March 1998 SOC as well as the SSOCs 
in September 2002, September 2003, February 2004, and June 
2004, notified the veteran what was needed to substantiate 
her claim and also identified the evidence that had been 
considered with respect to her claim.  Furthermore, in the 
September 2003 notice letter, the veteran was advised of VA's 
responsibilities to notify and assist her in her claim.  
After the SOC and each of the SSOCs, as well as the notice 
letter, the veteran was afforded an opportunity to respond.  
The veteran has not otherwise identified any medical 
treatment providers from whom she wanted the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical records have been obtained, and, along with all 
pertinent VA treatment records, have been associated with the 
claims file.  Additionally, the RO arranged for the veteran 
to undergo VA examinations associated with her claims on 
appeal, the reports of which are of record.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, existing records 
pertinent to the claims on appeal that need to be obtained.  

The Board also notes that medical opinion as to the 
relationship between the veteran's claimed right thigh and 
left shoulder disabilities and service is not required to 
decide those particular claims on appeal.  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium) (To 
warrant a medical examination/opinion, the record should 
contain competent evidence of a current disability, or 
evidence of persistent or recurrent symptoms of a disability, 
and evidence indicating an association between the disability 
and service).  In this case, while the medical evidence 
reflects acute complaints of pain associated with the right 
thigh and left shoulder, it does not otherwise reflect any 
associated disability.  Thus, further medical evaluation, to 
include a medical nexus opinion, is not warranted.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims decided is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims being decided herein.  

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The veteran's service medical records include a September 
1989 entrance medical examination report that reflects no 
complaints or clinical findings associated with the veteran's 
right thigh or left shoulder.  

An April 1991 clinical evaluation reflects the veteran's 
complaint of a painful right thigh.  Clinical evaluation 
revealed tenderness over the anterior upper thigh with a full 
range of motion and no ecchymosis.  The assessment was 
superficial muscle injury.  An evaluation later in April 1991 
revealed that the veteran's muscular leg pain had improved.  
Clinical evaluation was noted as being benign.  Also in April 
1991, the veteran again sought treatment for right thigh pain 
after participating in wind sprints.  The assessment was mild 
quadriceps strain.  

A September 1996 clinic note reflects the veteran's complaint 
of left shoulder pain after carrying her Army pack for a few 
hours.  The clinical assessment was left shoulder strain.  

The report of a separation medical examination is not of 
record.  

Post-service medical evidence includes the report of a 
November 1997 VA general medical examination reflecting the 
veteran's report that, since her left shoulder strain in 
service, she seemed to have full function of her shoulder but 
still experienced occasional popping and clicking as well as 
numbness of her fingertips.  The veteran reported only 
experiencing left shoulder pain when she attempted to carry 
something with her left shoulder.  She also reported that 
since service she had had minimal problems with her right 
thigh because her physical activity had been limited due to 
her knee injury.  The examiner's assessment was left shoulder 
strain based on the veteran's history as well as status post 
right thigh strain.  A November 1997 report of VA "joints" 
examination noted that on clinical evaluation there was no 
deformity of the left shoulder, although there was tenderness 
over the anterior aspect.  Furthermore, there was good active 
motor function of both quadriceps muscles.  The examiner's 
assessment was negative left shoulder.  

In a July 1998 VA Form 9, the veteran reported that a VA 
examiner had informed her that she had a problem with the 
cartilage in her shoulder and that it would become 
progressively worse.  An April 1999 report of VA examination 
reflects the veteran's report that she had no current problem 
with her shoulder.  

In September 2002, the veteran was noted to complain of 
increased pain and occasional spasms of the anterior 
thigh/hip muscle with use and activity.  

A November 2002 bone imaging scan report reflects mild 
degenerative-type uptake identified in both shoulders.  

A February 2004 clinic note reflects the veteran's complaint 
of low back pain radiating down the front of her thighs.  A 
March 2004 clinic note reflects that an evaluation of the 
veteran's shoulder joint as being normal.  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claims for service 
connection for left shoulder and right thigh disabilities 
must be denied.  Simply stated, as indicated above, the  
competent medical evidence does not reflect any diagnosis of 
a right thigh or left shoulder disability, and the appellant 
has neither presented nor alluded to the any medical evidence 
establishing that she suffers from either of the claimed 
disabilities.  Hence, an essential requirement for service 
connection is not met.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
proof of any right thigh or left shoulder disability (and, if 
so, of a nexus between that disability and service), the 
claims for service connection are not valid.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board has considered the assertions advanced by the 
veteran in connection with her current claims for service 
connection for right thigh and left shoulder disabilities.  
However, as a layperson without the appropriate medical 
training and expertise, she simply is not competent to 
provide probative (persuasive) evidence on a medical matter, 
such as whether she, in fact, suffers from either currently 
claimed disability, and, if so, whether either such 
disability is related to service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Similarly, the 
veteran's report of what a VA physician told her pertaining 
to her left shoulder does not constitute competent evidence 
to support that claim.  See Robinette v. Brown, 8 Vet. App. 
68, 77 (1995).  As noted above, clinical evaluation of the 
veteran's left shoulder has been within normal limits without 
any finding of a left shoulder disability.  

Hence, the claims for service connection for right thigh and 
for left shoulder disabilities must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence simply does not support either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Higher Ratings

The veteran contends that her service-connected tonsillitis, 
gynecological conditions, bilateral knees, and lumbar strain 
are more severe than the current ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of whether "staged rating"(assignment of 
different ratings for distinct periods of time based on the 
facts found) is appropriate is required.  See Fenderson, 12 
Vet. App. at 126. 

The terms "mild," "moderate," and "severe" are not defined in 
the rating schedule.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.
A.  Tonsillitis

The veteran's service-connected tonsillitis has been rated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6516.  
Tonsillitis is not specifically addressed in the rating 
schedule.  Conditions, which are not specifically listed in 
the rating schedule, may be rated by analogy to other 
conditions.  See 38 C.F.R. §§ 4.20, 4.27 (2004).  The RO has 
evaluated the veteran's tonsillitis, by analogy, under 
Diagnostic Code 6516 for chronic laryngitis.  

Under Diagnostic Code 6516, a 10 percent evaluation is 
warranted for chronic laryngitis with inflammation of the 
vocals chords or mucous membranes and hoarseness.  A 30 
percent evaluation is assigned when there is hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  

The report of an October 1997 VA examination notes the 
veteran's report of slight sore throat.  Her tonsils were 2 
to 3+ bilaterally, there were no exudates, and there was true 
vocal cord mobility and no lesions.  The examiner's 
assessment was recurrent tonsillitis with two or so episodes 
a year, the last being the previous year.  

A June 2000 clinic note reflects the veteran's complaints of 
a sore throat for three days.  She reported having recurrent 
strep throat with six outbreaks during the year, although she 
had not sought treatment.  Clinical evaluation revealed 
edematous tonsils, erythematous, with exudates bilaterally.  
The examiner's assessment was probable strep throat.  

A March 2001 VA examination report noted the veteran's 
reported history of not having tonsillitis since service.  
The examiner's definition was status-post tonsillitis.  An 
April 2001 report of VA examination reflects the veteran's 
report that she would have tonsillitis six or seven times a 
year and that this would last six to seven days but improve 
on antibiotics.  Clinical evaluation revealed 2 to 3+ tonsils 
with no exudates.  The rest of the evaluation of the 
mouth/oropharynx was within normal limits.  The examiner's 
assessment noted that it appeared the veteran had chronic 
tonsillitis versus recurrent strep tonsillitis.  

An August 2001 clinic note reflects the veteran's complaint 
of throat irritation.  On clinical evaluation the veteran's 
throat exhibited mild erythema around the tonsils.  There was 
no glandular swelling.  The assessment was chronic 
tonsillitis.  The veteran was placed on antibiotic therapy.  
A June 2002 Ear, Nose, and Throat (ENT) clinic note reflects 
that the veteran had her tonsils removed that month.  

Considering the evidence in light of the above noted 
criteria, the Board finds that since the August 8, 1997 
effective date of the grant of service connection, the 
overall severity of the veteran's tonsillitis has not been 
consistent with the criteria for a compensable evaluation 
under Diagnostic Code 6516.  

While the veteran has reported suffering from chronic 
tonsillitis six or seven times a year, she has also reported 
that her symptoms would clear up after about a week following 
treatment with antibiotics.  Furthermore, the medical 
evidence of record does not reflect document medical 
treatment for tonsillitis six or seven times a year.  The 
Board also notes that the veteran's complaints, along with 
clinic findings, made during the veteran's post-service 
medical examinations associated with her tonsillitis do not 
reflect findings of hoarseness, inflammation of the cords or 
mucous membrane, thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy 
that would warrant a compensable evaluation under Diagnostic 
Code 6516.  Additionally, the veteran underwent a 
tonsillectomy in June 2002, and there have not been any 
complaints or findings associated with tonsillitis since that 
time.  

Accordingly, the Board finds that there is no basis for 
assignment of a compensable, schedular rating at any time 
since the August 8, 1997 effective date of the grant of 
service connection for tonsillitis.    

B.  Recurrent Urinary Tract and Vaginal Infections to include 
Bartholin's Cyst

The veteran's service-connected urinary tract and vaginal 
infections, to include Bartholin's cyst, have been rated as 
noncompensable under 38 C.F.R. § 4.116, Diagnostic Code 7611, 
for disease or injury of the vagina, which, in turn, is 
considered under the criteria for Disease, Injury, or 
Adhesions of Female Reproductive Organs (Diagnostic Codes 
7610-7615).  Under Diagnostic Code 7611, a noncompensable 
evaluation is warranted for symptoms that do not require 
continuous treatment.  A 10 percent evaluation is warranted 
for symptoms that require continuous treatment, and a 30 
percent evaluation is warranted, the maximum assignable 
rating, for symptoms not controlled by continuous treatment.  
38 C.F.R. § 4.116, Diagnostic Code 7611.  

In addition, under 38 C.F.R. § 4.115a, for ratings of the 
genitourinary system -dysfunction, urinary tract infections 
warrant a 10 percent rating for long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating, the highest 
allowable under this diagnostic code, is warranted for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year, and/or 
requiring continuous intensive management).  38 C.F.R. 
§ 4.115a.  

The record includes an October 1997 VA examination report 
that reflects the veteran's complaint of itching in the 
vaginal area before her monthly period.  She also complained 
of a cyst on her labia.  Clinical evaluation revealed a 
Bartholin's cyst on the left side that was nontender.  The 
veteran's cervix was grossly normal, her uterus retroverted 
with normal size and no abnormalities.   

A November 1997 VA examination report notes the veteran's 
complaints of darkening urine associated with dysuria, 
urgency, frequency and incomplete voiding.  She denied fever, 
chills, or flank pain.  The examiner's diagnosis included 
urinary tract infection, symptomatic.  

A July 2000 clinic note reflects the veteran's report of 
developing a thick, itching discharge about two weeks after 
taking antibiotics.  Clinical evaluation revealed some 
swelling and scant white fluid in the vaginal vault.  
Cultures were taken.  

An October 2000 gynecological evaluation revealed normal 
external genitalia with normal vaginal mucosa and cervix, as 
well as a good-positioning uterus.  No abnormalities were 
reported.  

A February 2001 clinic note reflects the veteran treatment 
for pain, burning, and a yellowish discharge following 
intercourse.  On clinical evaluation, there was copious thick 
white discharge coming from the vagina.  The diagnosis was 
trichomonas and yeast infection following broken condom 
during intercourse.  

A March 2001 report of VA examination reflects the veteran's 
report of a vaginal yeast infection after the birth of her 
child.  Her menstrual cycle was reported as regular.  Pelvic 
examination was within normal limits and revealed no evidence 
of infection.  The Bartholin's cyst on the lower left side 
was noted as being 3 centimeters in diameter, rather large 
and round.  

A subsequent March 2001 clinic note associated with the 
veteran's evaluation of her knees reflects a notation that 
laboratory tests were negative for Chlamydia, gonorrhea, as 
well as trichomonas.  

A September 2001 statement from Carla Liberatore, M.D., notes 
that she removed the veteran's Bartholin's cyst in July 2001.  

A December 2001 clinic note reflects a normal pelvic 
examination.  A pap smear and vaginal cultures for yeast were 
taken.  A subsequent December 2002 clinic note reflects a 
normal pelvic examination.  The veteran denied any abdominal 
or pelvic pain, as well as denied any vaginal itching, 
dryness, or discharge.  

A December 2003 gynecological examination was normal except 
for a small amount of slightly yellowish vaginal discharge.  
A culture was taken to rule out bacterial vaginosis.  

An April 2004 report of VA examination reflects the veteran's 
report that the last she could remember she had been treated 
in 2001 for some vaginal infections.  The veteran denied any 
current urinary tract or vaginal infections, and that the 
Bartholin's cyst was no longer present.  The examiner noted 
that a pelvic examination was not performed.  The examiner's 
impression was past urinary tract infections and past 
vaginitis apparently inactive for the last year.  An addendum 
to the report noted that the veteran's urine did show 
bacteria.  

Considering the evidence in light of the criteria noted 
above, the Board finds that since the August 8, 1997 
effective date of the grant of service connection, the 
overall severity of the veteran's service-connected urinary 
tract and vaginal infections, to include Bartholin's cyst has 
not been consistent with a compensable evaluation.  

The evidence documents that the veteran was diagnosed with a 
urinary tract infection in November 1997, but that there has 
been no subsequent treatment for urinary tract infections 
since that time.  Furthermore, various vaginal infections 
noted have responded to treatment.  While the veteran was 
noted to complain of vaginal itching and urinary tract 
infection in October and November 1997, the next documented 
treatment, in this case for vaginal discharge, was July 2000.  
Thereafter, the veteran was not treated again for a yeast 
infection until February 2001.  Subsequent gynecological 
evaluations were reported normal until December 2003, at 
which time the veteran was again noted to have some vaginal 
discharge.  The subsequent VA gynecological in April 2004 was 
reported normal.  

In this case, there is simply no evidence of any chronic 
disability related to the veteran's service-connected urinary 
tract and vaginal infections, to include Bartholin's cyst.  
Since the initial grant of service connection, the veteran's 
vaginal infections have not required continuous treatment; or 
with respect to any urinary tract infection, long term drug 
therapy, 1-2 hospitalizations a year, or intensive 
intermittent management, thus warranting a 10 percent 
evaluation.  The evidence reflects treatment for any urinary 
tract and/or vaginal infections was acute and/or intermittent 
with resolving symptoms.  Furthermore, the evidence does not 
reflect that the veteran's Bartholin's cyst resulted in any 
disabling condition prior to or following the cyst removal in 
July 2001.  

Accordingly, there is no basis for assignment of a 
compensable, schedular rating for the disability under 
consideration at any stage since the effective date of the 
grant of service connection.  As the veteran's disability has 
not been found to warrant even the minimum, compensable 
rating of 0 percent, it logically follows that the criteria 
for a 30 percent rating have also not been met.  



C.  Left Knee and Right Knee Patellofemoral Chondromalacia

The veteran's service-connected left knee patellofemoral 
chondromalacia has been rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Although Diagnostic 
Code 5257 generally refers to disability manifested by 
recurrent subluxation or lateral instability, it is also 
applicable to impairment not otherwise specified in the 
rating codes, which is the case with the veteran's 
patellofemoral chondromalacia of the left knee.  See 
38 C.F.R. §§ 4.20 and 4.27.  Under this code, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
evaluation is warranted for moderate impairment, and a 30 
percent evaluation is warranted for severe impairment.  

The veteran's service-connected right knee patellofemoral 
chondromalacia, status post excision of plica, is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Under this Diagnostic Code, a 10 
percent rating is warranted for symptoms due to the removal 
of the semilunar cartilage.  This is the highest and only 
available rating under this Diagnostic Code.  

The Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The pertinent evidence includes the report of a November 1997 
VA examination refecting the veteran's complaint of chronic 
pain in her knees.  She reported that if she walked, stood, 
or sat too long she experienced pain in her knees.  The 
veteran also complained of flair-ups of her knees on a daily 
basis and that she treated her knee pain with rest and 
medication.  The veteran also reported that she could not run 
or fast walk.  On clinical evaluation, there was no effusion 
or deformity of the knees, although there was marked crepitus 
palpable on motion.  Additionally, range of motion of the 
right knee was from 0 to140 degrees.  The examiner did not 
report range of motion of the left knee.  There was no 
instability identified.  The examiner's diagnosis was 
bilateral patellofemoral chondromalacia.  

An April 1999 report of VA examination reflects the veteran's 
report that she did a lot of walking on her job, and this 
exacerbated her knee disabilities.  On clinical evaluation, 
there was a normal gait, full active range of motion for 
flexion/extension of both knees and an additional five 
degrees of hyperextension.  The knees did not exhibit any 
instability, and there were no obvious deformities, 
effusions, swellings, or joint line tenderness.  An X-ray of 
the veteran's knees was reported as normal.  The examiner's 
impression included that there was some residual discomfort 
of the knees but with normal function.  

A March 2001 report of VA examination reflects the veteran's 
report that her knees ached with prolonged walking, twisting, 
or turning.  On clinical evaluation the veteran could extend 
her right knee to minus three degrees and could flex to 110 
degrees.  Additional testing revealed no instability or 
resulted in pain, and patellar tracking was grossly normal 
with some crepitus noted.  The veteran's left knee reportedly 
did not lock, catch, or give out.  There was no weakness, 
instability, heat, redness, or fatigability.  Range of motion 
was from 0-120 degrees.  There was no tenderness or pain with 
patellar pressure.  Radiographic studies of the left and 
right knees were negative.  The examiner's impression was 
right knee patellofemoral chondromalacia and left knee 
strain.  

A VA clinic note later in March 2001 reflects objective 
findings of normal left knee.  The veteran's right knee 
showed mild crepitation, mild point tenderness, and some 
laxity on the anterior drawer sign.  Range of motion was 
normal.  The physician's assessment was right knee pain most 
likely related to medial collateral strain, but also possible 
anterior collateral ligament injury.  

A December 2001 exercise tolerance test was noted as being 
stopped secondary to right knee pain.  

A February 2002 clinic note reflects crepitation of the left 
knee with no patellar laxity, and mildly edematous right knee 
without patellar laxity, crepitations, or point tenderness 
along the joint line.  A November 2002 bone scan revealed 
mild degenerative-type uptake in the veteran's knees.  

An April 2004 report of VA examination reflects the veteran's 
complaints of intermittent pain in both of her knees.  On 
clinical evaluation the veteran had a normal gait and there 
was no swelling or deformity of the knees noted.  Both knees 
exhibited a full range of motion without evidence of 
instability.  After repetitive flexion and extension there 
was no change in pain, weakness, fatigability or 
incoordination.  The examiner's diagnosis was normal 
examination of bilateral knees.  

A May 2004 clinic note reflects that the veteran had been 
taking high doses of Motrin for several years due to right 
knee arthritis.  

Considering the evidence in light of the criteria noted 
above, the Board finds that, since the August 8, 1997 
effective date of the grant of service, neither the criteria 
for an initial compensable rating for left knee disability, 
nor the criteria for more than a 10 percent rating for right 
knee disability, have been met.  

As noted above, the veteran has been rated under Diagnostic 
Code 5257 for her left knee chondromalacia patella.  Despite 
the veteran's complaints of intermittent pain, the overall 
objective medical evidence does not reflect even slight 
functional impairment of the left knee to warrant a 
compensable rating under Diagnostic Code 5257.  In this 
respect, clinical evaluations have revealed that the veteran 
walks with a steady gait and there were no obvious 
deformities, effusions, swellings, or joint line tenderness.  
Furthermore, during the most recent VA examination, in April 
2004, repetitive motion of the veteran's knee during the 
evaluation did not reveal any change in pain, weakness, 
fatigability, or incoordination.  Thus, in the absence of 
more significant clinical findings, the criteria for a 
compensable rating for the veteran's left knee patellofemoral 
chondromalacia at any stage since the effective date of the 
grant of service connection have not been met.   

With respect to the veteran's right knee chondromalacia 
patella, status post excision of plica, the veteran has been 
assigned the highest assignable rating under Diagnostic Code 
5259, and no higher rating under any other diagnostic code is 
warranted.  

While the veteran's right knee did evidence some laxity 
during a March 2001 VA examination, at no other time has the 
veteran's right knee been noted as exhibiting instability.  
As such, the veteran's right knee would not warrant more than 
slight impairment under Diagnostic Code 5257.  

The Board also notes that range of motion testing of the left 
and right knees has been full, other than during the March 
2001 VA examination.  See 38 C.F.R. § 4.71, Plate II 
(reporting standard range of motion of the knee as from zero 
degrees on extension  to 140 degrees on flexion).  Thus, even 
with consideration of the veteran's complaints of functional 
loss due to pain, to include with repeated use and/or during 
flare-ups, the veteran is not shown to exhibit, in the left 
knee, flexion limited to 45 degrees or less, or extension 
limited to 10 degrees or more, to warrant even a compensable 
rating under either Diagnostic Code 5260 or 5261, 
respectively; or, in the right knee, flexion limited to 30 
degrees or less, or extension limited to 15 degrees or more, 
to warrant a 20 percent or higher rating under those 
diagnostic codes.  See Diagnostic Code 4.71, Plate II.  See 
also 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted during the 
April 2004 examination, repetitive motion of the veteran's 
knees did not result in any change in pain, weakness, 
fatigability, or incoordination.  Moreover, absent evidence 
of limited motion affecting either knee, a 10 percent rating 
for degenerative changes, even if shown, would not be 
warranted under Diagnostic Code 5003.  

Further, in the absence of evidence of, or of disability 
comparable to, ankylosis, dislocated semi-lunar cartilage, or 
impairment of the tibia or fibula, there is no basis for 
evaluation of either knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2004), respectively.  

Accordingly, there is no basis for assignment of a schedular, 
compensable rating for either the left or the right knee 
disability at any stage since the effective date of the grant 
of service connection.  

E.  Lumbar Strain 

1.  Background

A review of the medical evidence reflects a report of VA 
examination in November 1997, in which the veteran's lumbar 
musculature was noted as tender to palpation.  The examiner's 
diagnosis was lumbar strain.  

In her June 1998 VA Form 9, the veteran noted that she felt 
pain in her lower back when she awakened every morning.  A 
September 2000 report of VA "hips" examination revealed a 
clinical finding of tenderness over the lower back.  

A March 2001 report of VA examination reveals on clinical 
evaluation straight leg raising was to 40 degrees resulting 
in pain, no sensory or motor deficits, with flexion of the 
lumbar spine to 70 degrees and extension to 15 degrees.  The 
veteran could rotate and side bend to 20 degrees, and walk 
without discomfort.  The examiner noted that the veteran, 
while experiencing back stiffness and aching upon awakening 
in the morning, could bend, stoop and squat without 
difficulty after she had stretched out her back in physical 
therapy.  The examiner's assessment was chronic strain of the 
lumbosacral spine.  

An August 2002 clinic note reflects the veteran's report that 
she did not experience numbness or tingling to the lower 
extremities.  A September 2002 X-ray of the lumbosacral spine 
was reported to reveal slight rotational scoliosis convex to 
the left.  The alignment was otherwise intact.  There were no 
compression fractures, no disk narrowing, and no facet 
abnormalities.  The sacroiliac joints appeared normal.  

A January 2003 clinic note reflects the veteran's complaint 
of intermittent low back pain becoming progressively worse.  
The pain, reported by the veteran as being aching most of the 
time, was made worse with prolonged sitting, walking, or 
increased activity.  On clinical evaluation, there was a full 
range of motion of the lumbar spine except for extension, 
which was five degrees.  Straight leg raise test was 
negative, and there was tenderness along the superior iliac 
spine.  It was noted that a November 2002 MRI (magnetic 
resonance imaging) scan of the veteran's spine revealed L4-5 
disc space level with a minimal diffuse annular bulge.  The 
MRI also revealed patent neural foramina throughout the 
lumbar spine region.  

A January 2003 physical therapy note reflects the veteran's 
history of pulling back muscles in service and being sore on 
and off since that time.  The pain reportedly became worse 
with activity and the muscles became more tense with walking.  
The veteran reported using a lumbar back support in her car, 
and that when she laid down or slept too much her low back 
muscles became very sore.  Later in January 2003, a physical 
therapy note reflected the veteran's complaint of back pain.  
It was noted by the physical therapist that relief was 
sustained through flexion therapy exercises and manipulation, 
suggesting that the musculature could be the cause of the low 
back pain.  

A February 2003 clinic note reflects the veteran's report 
that she had slipped on the ice and twisted her back in 
January 2003.  She reported that she experienced a great deal 
of back pain more on the right side.  She denied any 
radiation of the pain down the lower extremities or numbness 
or tingling in her feet.  On clinical evaluation, range of 
motion of the lumbar spine was limited secondary to pain on 
the right side.  

Physical therapy notes dated in March 2003 reflect, in 
particular, the veteran's report that she had shoveled snow 
from her driveway, and that while she had been unable to lift 
the snow she could push it.  The veteran also reported doing 
20 sit-ups at four different times during the day.  In 
addition, she noted that her back wasn't too bad, and she was 
going to start going to the gym.  The assessment noted that 
the veteran's back pain had returned to the pre-injury 
baseline.  

An additional March 2003 physical therapy note reflects the 
veteran's report that her back pain had returned to baseline 
with occasional exacerbations.  In particular, the veteran 
reported that she had been doing some light yard work and 
that this had flared-up her back pain significantly.  She 
indicated that the pain eventually resolved.  

An April 2003 clinic note reflects the veteran's description 
of her back pain as being aching in nature and localized to 
the belt line with no referral pain to the lower extremities.  
A physical therapy note later in April 2003 notes the 
veteran's report of back pain flair-ups with any increase in 
her normal daily routine such as house or yard work, laundry, 
or any exercise.  

An April 2003 report of VA examination reflects the veteran's 
report of no referred pain to the lower extremities.  The 
veteran described her back pain as being relieved by Motrin, 
use of a TENS (transcutaneous electrical nerve stimulation) 
unit, physical therapy, and rest.  Straining work and lifting 
heavy objects worsened the pain.  On range of motion testing, 
flexion was to 90 degrees, extension to 5 degrees, and 
lateral bending to 45 degrees without signs of pain.  The 
veteran's gait was reported as normal and muscle strength was 
5/5 throughout.  There was also a negative straight leg raise 
sign.  The assessment was minimal diffuse disc bulge at L4-5 
causing low back pain, which is stable and improving from 
last year.  

A May 2003 clinic note reflects the veteran's complaint of 
back pain due to increased sitting associated with school, 
with radiating pain to her hips.  She also reported an 
instance of tingling in her feet.  The examiner's assessment 
was exacerbation of the chronic low back pain.  

A June 2003 clinic note reflects the veteran's complaint of 
waking up in the middle of the night with low back pain 
radiating down both legs, with tingling in her feet.  
Clinical evaluation revealed range of motion of the low back 
limited due to pain.  

In February 2004, the RO received various examination reports 
from John Cambareri, M.D.  A May 2003 report reflects the 
veteran's complaints of mild and moderate low back pain, 
worsened by standing or sitting.  The veteran reported the 
onset of symptoms due to a work-related accident in January 
2003.  Dr. Cambareri noted low back and left lower extremity 
tingles.  Motion of the lumbar spine was noted as being 
markedly limited because of pain.  The assessment was low 
back pain and sciatica.  A September 2003 examination report 
from Dr. Cambareri reflects tenderness over the lumbar 
musculature and mild spasm.  The assessment was low back pain 
with sciatica and no myelopathy.  Dr. Cambareri noted that 
the veteran's overall back disability was moderate in 
severity, and that it was 50 percent due to her service-
connected disability and 50 percent due to her work-related 
twisting of her back.  

The RO also received in February 2004 an August 2003 MRI 
(magnetic resonance imaging) scan report.  The report noted 
an impression of mild degenerative disc disease of L4-5 
without compromise of the nerve roots.  There was also a 
possible hemangioma on the iliac side of the left sacroiliac 
joint, which was stable since the prior study.  

A February 2004 VA clinic note reflects the veteran's range 
of motion of her lumbar spine to be 45 degrees of flexion, 10 
degrees of extension, rotation to 90 degrees, and lateral 
flexion to 30 degrees on the left and 45 degrees on the 
right.  The veteran's back pain was reported as being sharp 
and radiating down the front of her thighs.  

A March 2004 clinic note reflects the veteran's complaints of 
pain in her low back radiating down the left side of the 
thigh and occasionally shooting down to her toes.  On 
clinical evaluation, the veteran was noted to have good 
lumbar flexion, although at 20 degrees, the veteran 
experienced low back discomfort.  There was also low back 
discomfort with extension at 10 degrees.  The assessment was 
chronic low back pain and lumbar radiculopathy.  

In April 2004, the veteran received an epidural steroid block 
for treatment of lumbar radiculopathy.  

An April 2004 report of VA examination reflects flexion of 
the lumbar spine to 50 degrees, extension to 10 degrees.  The 
examiner noted a diagnosis of degenerative disc disease and 
paralumbar muscle spasm, and indicated that the veteran 
experienced a mild degree of physical impairment because of 
exacerbations of pain.  The examiner noted that he did not 
perform any repetitive motion work on the veteran's back 
because of the all ready decreased range of motion she 
already had, and he did not wish to make it feel worse.  

In May 2004, the veteran reported having received epidural 
injections with significant relief.  She reported that she 
only occasionally had numbness and tingling down her leg, and 
she occasionally experienced central low back pain as well.  
Clinical evaluation revealed mild decreased lumbar flexion, 
but otherwise lumbar range of motion was within normal 
limits.  

A December 2004 examination report from Dr. Ring notes that 
the veteran used a TENS unit up to 45 minutes a day, took 
Tylenol, and participated in a home exercise program.  She 
was noted as not receiving physical therapy for her back or 
being treated by a chiropractor, although she was being 
considered for additional epidural steroid blocks.  The 
veteran reported that the pain in her low back fluctuated in 
severity and continued to radiate into both buttocks and 
hips.  She had no pain down her legs and no numbness or 
tingling in her legs on examination.  The veteran was noted 
as being a full-time student.  On clinical evaluation, 
flexion was to 70 degrees, extension to 25 degrees, and 
lateral bending to the right and left was 30 degrees and 25 
degrees, respectively.  The veteran walked on her toes and 
heels without difficulty, reflexes were equal and active, 
there was no motor weakness, sensation was intact, and 
straight leg raising to 80 degrees resulted in low back pain.  
Dr. Ring diagnosed the veteran as having low back strain, and 
reported that the veteran's disability was mild.  He also 
noted that the veteran should continue with her home exercise 
program, and that no physical therapy or orthopedic treatment 
was needed.   

2.  Analysis

The RO initially granted service connection for lumbar strain 
and awarded a noncompensable disability rating, under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, effective August 8, 
1997.  The RO subsequently assigned an initial disability 
evaluation of 10 percent, also effective August 8, 1997.  In 
February 2004, the RO increased the veteran's rating for 
lumbar strain to 20 percent, effective September 26, 2003.  

At the outset, the Board notes that, effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  

VA must adjudicate the veteran's claim under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and under the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  
The RO has considered the veteran's claim on appeal regarding 
her service-connected lumbar strain in light of the revised 
criteria, and in September 2003 and June 2004 SSOCs, the RO 
provided notice to the veteran of the revised criteria.  

With respect to the rating criteria in effect prior to 
September 26, 2003, the veteran's service-connected back 
disability is rated for lumbar strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Under this diagnostic code, a 
10 percent evaluation is assigned when there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted when there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A maximum 40 percent evaluation is 
warranted when there is listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

Additionally, under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight impairment, a 20 percent evaluation for 
moderate impairment, and a 40 percent evaluation for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Considering the evidence of record in light of the former 
criteria, the Board finds that from the date of the initial 
grant of service connection, August 8, 1997, to September 25, 
2003, the 10 percent rating assigned under Diagnostic Code 
5295 was proper, and the criteria for a higher evaluation are 
not met.  

In reviewing the evidence, the Board notes that the veteran's 
primary complaint with regard to her low back disability 
during this period has been pain.  The Board notes that 
complaints of pain, alone, provide no basis for assignment of 
a higher evaluation under Diagnostic Code 5295.  In this 
respect, the initial 10 percent rating compensates the 
veteran for characteristic pain on motion, and as a result, 
any functional loss due to pain is considered in the rating.  
Additionally, the clinical evidence does not more nearly 
approximate muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position, listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, a marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteoarthritic changes, or some of the foregoing with 
abnormal mobility on forced motion.  As such, since the 
initial grant of service connection to September 25, 2003, a 
rating in excess of 10 percent, to either 20 or 40 percent 
under Diagnostic Code 5295 is not warranted.  38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5295.  

The Board also notes that no more than a 10 percent rating, 
for slight limitation of motion, is warranted for the period 
from the August 8, 1997 effective date of the grant of 
service connection and January 2, 2003, under Diagnostic Code 
5292.  

In this respect, the evidence prior to January 3, 2003, 
reflects objective findings of a normal range of motion of 
the lumbar spine, with subjective complaints of aching pain.  
Thus, given the lack of any complaints of functional loss due 
to pain, fatigability, and/or incoordination, the Board finds 
that the evidence does not more nearly approximate a 20 
percent or 30 percent rating for moderate or severe 
limitation of motion.  Therefore, the Board finds the medical 
evidence prior to January 3, 2003, demonstrates no more than 
a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

However, resolving all reasonable doubt in the veteran's 
favor, the Board finds that for the period from January 3, 
2003, to September 25, 2003, the medical evidence revealed a 
disability picture that more nearly approximated a 20 percent 
rating for moderate limitation of motion under Diagnostic 
Code 5292.  

In this respect, a January 3, 2003, clinic note reflects the 
veteran's first documented complaint of exacerbations of low 
back pain due to increased activity, with the exacerbations 
reportedly resolving following rest.  Other clinical records 
during this period reflect the veteran's consistent 
complaints that any increase in her activity level caused an 
increase in her low back symptoms.  Furthermore, the veteran 
was noted to have been treated on a consistent basis with 
physical therapy and also reported using a TENS unit.  

As noted above, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 204-7.  
Thus, when the Board factors in any additional functional 
loss due to pain with activity, there is reasonable doubt as 
to whether the veteran's lumbar strain more nearly 
approximates moderate limitation of motion of the lumbar 
spine, and a 20 percent rating under Diagnostic Code 5292.  
Resolving all reasonable doubt in the veteran's favor, a 20 
percent rating is warranted for the period January 3, 2003 to 
September 25, 2003.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292.  

However, the Board finds there is no basis for a higher 
rating than 20 percent from January 3, 2003, to September 25, 
2003, as the evidence does not demonstrate severe limitation 
of motion of the lumbar spine.  In this respect, a review of 
the objective medical evidence reflects that the veteran's 
lumbar spine exhibited a full range of motion in January 
2003.  In a March 2003 physical therapy note, the veteran 
reported that she had been out pushing snow to the end of her 
driveway and had been doing sit-ups and thinking of going 
back to the gym.  While there have been reports of flare-ups 
with increased activity, such as straining work or heavy 
lifting, in April 2003, flexion of the veteran's lumbar spine 
was again reported within normal limits.  Otherwise, the 
objective medical evidence during this period does not 
reflect any reference to, or a finding of, severe limitation 
of motion of the lumbar spine.  Thus, for the period January 
3, 2003, to September 25, 2003, the evidence does not reflect 
a rating to 30 percent for severe limitation of motion under 
Diagnostic Code 5292 is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

With respect to the rating criteria in effect since September 
26, 2003, the veteran's service-connected back disability has 
been rated as lumbar strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).  

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235-
5243) provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating and unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of  
motion refers to the sum of the range of forward flexion,  
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the  maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an  
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
incorporated into the current version of the General Rating 
Formula for Diseases and Injuries of the Spine at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Under these provisions, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 rating is assignable.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 rating is assignable.  Id.  

Under Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Under Note (2): When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation is assigned for mild moderate incomplete paralysis 
of the sciatic nerve; a 20 percent evaluation for moderate 
incomplete paralysis of the sciatic nerve; and 40 percent for 
moderately severe incomplete paralysis of the sciatic nerve.  
The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.  Complete paralysis of the sciatic nerve contemplates 
a disability picture where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or (very rarely) lost.  Diagnostic Code 
8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  

Considering the evidence of record in light of the revised 
criteria, the Board additionally finds that from September 
26, 2003, the 20 percent rating assigned under Diagnostic 
Code 5237 was proper; however the Board finds that an 
additional 10 percent evaluation for neurological 
abnormality, from February 6, 2004, is warranted.  

In this respect, since September 26, 2003, the medical 
evidence reflects that the veteran's lumbar spine disability 
has been manifested by pain and limitation of motion.  As 
noted above, evidence from Dr. Cambareri, dated in May 2003, 
reflects the veteran's complaint of mild to moderate back 
pain.  While the veteran's low back was found as being 
markedly limited due to pain, with sciatica and lumbar spasm, 
in September 2003, Dr. Cambareri found the disability no more 
than moderate in severity.  In February 2004, there was a 
report of back pain with range of motion of the lumbar spine 
to 45 degrees.  Subsequently, in March 2004, the veteran was 
found to have had good lumbar flexion, with discomfort at 20 
degrees.  In April 2004, the examiner noted that the veteran 
experienced a mild degree of physical impairment due to 
exacerbations of pain.  By May 2004, the veteran reported 
experiencing occasional low back pain with mild decreased 
flexion.  In December 2004, flexion was to 70 degrees and her 
disability reported as mild in severity.  

Thus, the Board finds that the evidence since September 25, 
2003, does not reflect a consistent finding of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, or ankylosis of the entire spine.  As 
such, the next higher 40 percent rating is not warranted 
under Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  

In regards to the neurological element of the veteran's 
service-connected lumbar strain, since February 6, 2004, the 
medical evidence reflects consistent diagnoses of lumbar 
radiculopathy and sciatica.  The radiculopathy has been 
manifested by sharp pain, tingling, and occasional numbness.  
As such, the Board finds that the overall evidence on and 
after February 6, 2004, approximates a 10 percent rating for 
mild incomplete paralysis of the sciatic nerve under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  In this respect, a 
rating higher than 10 percent is not found warranted in light 
of the severity of symptoms reported as well as findings 
noted from the August 2003 MRI study, which did not reveal 
nerve root impingement or narrowing of the lumbar spine.  

The Board has also considered the veteran's service-connected 
low back disability for intervertebral disc syndrome under 
the criteria of Diagnostic Code 5293, effective September 23, 
2002, as well as the criteria of Diagnostic Code 5243, 
effective September 26, 2003.  However, the Board finds that 
no higher rating is warranted during any time under either 
diagnostic code.  

As noted above, the first evidence of vertebral disc 
abnormality, based on MRI study, was November 2002.  The 
Board has evaluated the veteran's service-connected lumbar 
strain for both orthopedic and neurological symptoms, and 
combined them under 38 C.F.R. § 4.25, as noted above.  The 
evidence otherwise does not reflect the veteran's low back 
disability results in incapacitating manifestations requiring 
bed rest as prescribed by a physician.  In this respect, the 
veteran has not reported incapacitating episodes requiring 
bed rest prescribed by a physician, nor does the medical 
evidence reflect prescribed bed rest in any treatment plan.  

As such, the Board finds consideration of the veteran's 
service-connected low back disability under Diagnostic Codes 
5293 and/or Diagnostic Code 5243 for incapacitating 
manifestations associated with intervertebral disc syndrome 
does not result in a higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective as of September 23, 2002, to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective as of September 26, 2003).  

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
veteran's service-connected lumbar strain.  In this case, 
there is no evidence that the veteran's service-connected 
lumbar strain has resulted in disability comparable to 
residuals of a fractured vertebra (Diagnostic Code 5285), or 
ankylosis (Diagnostic Code 5289), for the rating criteria for 
disabilities of the spine in effect prior to September 26, 
2003.  

G.  Extra-Schedular and Benefit-of-the-Doubt Consideration

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point since the effective date of the 
grant of service connection has any of the veteran's 
disabilities under consideration been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the May 1998 SOC).  In the absence 
of evidence of marked interference with employment (i.e., 
beyond that contemplated in each assigned evaluation), or 
frequent periods of hospitalization, or evidence that a 
particular disability otherwise has rendered impractical the 
application of the regular schedular standards, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine with respect to each claim 
under consideration.  However, with the exception of the 
assignment of a 20 percent rating for lumbar strain, for the 
period from January 3, 2003 to September 25, 2003, the 
preponderance of the evidence is against each claim; hence, 
that doctrine is not applicable with respect any other claim 
considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
53-56.  


ORDER

Service connection for a right thigh disability is denied.  

Service connection for a left shoulder disability is denied.  

An initial, compensable rating for tonsillitis is denied.  

An initial, compensable rating for recurrent urinary tract 
and vaginal infections and Bartholin cyst, is denied.  

An initial, compensable rating for left knee patellofemoral 
chondromalacia is denied.  

An initial rating in excess of 10 percent for right knee 
patellofemoral chondromalacia, status post excision of plica, 
is denied.  

An initial rating in excess of 10 percent for lumbar strain, 
for the period from August 8, 1997, to January 2, 2003, is 
denied.  

A 20 percent rating for lumbar strain, for the period from 
January 3, 2003, to September 25, 2003, is granted, subject 
to the pertinent legal authority governing the payment of 
monetary benefits.  

A rating in excess of 20 percent for lumbar strain, from 
September 26, 2003, is denied.  

A 10 percent rating for incomplete paralysis of the sciatic 
nerve, from February 6, 2004, is granted, subject to the 
pertinent legal authority governing the payment of monetary 
benefits.  

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims for service connection 
for a gastrointestinal disorder, for a left wrist disability, 
and for a right hip disability, as well as the claim for an 
initial, compensable rating for bronchitis with early COPD, 
is warranted.  

In view of the service and post-service epigastric complaints 
and diagnoses, as well as service and post service clinical 
findings regarding the left wrist and right hip, the Board 
finds that additional medical examinations are warranted.  

With respect to the veteran's gastrointestinal disorder, the 
veteran's service medical records reflect epigastric 
complaints.  Various assessments included questionable viral 
gastritis, gastritis secondary to alcohol, questionable 
spastic colon, possible cholelithiasis, and non-acute lower 
abdominal pain.  A sonogram of the veteran's gall bladder, 
pancreas, and liver was reported normal.  Post-service 
medical evidence reflects a diagnosis of gastroesophageal 
reflux disease (GERD).  With respect to the left wrist, the 
veteran's service medical records reflect complaints of left 
wrist pain.  Clinical assessments included very mild radial 
nerve compression, TFCC tear versus ligamentous instability, 
and carpal boss.  Post-service medical evidence reflects a 
diagnosis in March 2004 of carpal tunnel syndrome.  As for 
the veteran's right hip, service medical records reflect 
complaints of recurring pain and a diagnosis for bursitis.  
Post-service medical evidence reflects diagnoses of possible 
bursitis or myofascial pain, right sartorius tendonitis, and 
rectus femoris tendonitis.  In June 2004, the veteran 
reported that her right hip pain had resolved.  

Clearly, the veteran's claims involving a gastrointestinal 
disorder, left wrist disability, and right hip disability 
involve a medical question and the Board is not permitted to 
draw inferences as to medical causation or etiology without a 
solid foundation in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171, 173 (1991).  In light of service and post-
service medical evidence, the Board finds that a more 
definitive medical opinion as to the etiology of the 
currently diagnosed GERD and carpal tunnel syndrome, is 
needed.  Furthermore, in light of previous diagnosed 
disabilities associated with the veteran's right hip, even 
while the veteran has reported that her right hip pain had 
resolved, the Board believes a medical determination should 
be made as to whether there is a current right hip 
disability, and if so, whether such disability is related to 
service.  38 U.S.C.A. § 5103A (West 2002).  

The Board also finds that an additional respiratory 
examination with pulmonary function testing (PFT) is also 
warranted.  In this regard, the Board notes that the 
veteran's service-connected bronchitis with early COPD is 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6600 (2004).  
Under this Code, the criteria provide, in particular, for 
compensation based on findings from a PFT.  A PFT's findings, 
among other things, measure forced expiratory volume in one 
second (FEV-1), forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC), diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)), as well as the maximum oxygen consumption in 
ml/kg/min.  

In reviewing the evidence of record, the Board notes that a 
November 1997 PFT included findings for FEV-1 and FEV-1/FVC, 
but no findings with regard to (DLCO (SB)).  While a March 
2001 PFT reported specific findings with regard to FEV-1, 
FEV-1/FVC, and (DLCO (SB)), an April 2004 PFT, while reported 
normal, did not give a specific finding with regard to DLCO 
(SB).  Furthermore, on none of the PFT's or through any other 
testing means has there been any finding with respect to 
maximum oxygen consumption.  As such, while findings for FEV-
1 and FEV-1/FVC do not allow for a compensable evaluation for 
bronchitis since the initial grant of service connection, 
August 8, 1997, the Board can not say unequivocally that an 
increase would not be warranted absent current findings 
pertinent to DLCO (SB) and/or maximum oxygen consumption.  
Hence, the RO should schedule the veteran for a VA 
respiratory examination, which should include a PFT with all 
findings responsive to the applicable rating criteria.  See 
38 U.S.C.A. § 5103A.  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of her 
claims for service connection for a gastrointestinal 
disorder, left wrist disability, right hip disability, and an 
initial compensable rating for bronchitis with early COPD.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
Hence, failure to report to any scheduled examination(s), 
without good cause, may result in denial of the claim(s).  
See 38 C.F.R. § 3.655(b) (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in her possession.  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence-pertinent to the 
claims for service connection for 
gastrointestinal disorder, left wrist 
disability, and right hip disability, as 
well as the claim for an initial 
compensable rating for bronchitis with 
early COPD-that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
gastroenterological, neurological, 
orthopedic, and pulmonary/respiratory 
examinations, by physicians.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
each physician designated to examine the 
veteran, and each report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings there 
from made available to the examiner prior 
to the completion of his report), and all 
clinical findings should be reported in 
detail, and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, along 
with the complete rationale for any 
opinions expressed and conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record), 
in a typewritten report.   

Gastroenterological examination - The 
examiner should identify any and all 
current gastrointestinal disorders and 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any identified gastrointestinal 
disorder is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  

Neurological examination - The examiner 
should identify any current left wrist 
disability, and should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any identified 
disability of the left wrist is the 
result of disease or injury incurred in 
or aggravated during the veteran's 
military service.  

Orthopedic examination - The examiner 
should identify any and all current right 
hip disabilities, and should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified disability of the right hip is 
the result of disease or injury incurred 
in or aggravated during the veteran's 
military service.  

Pulmonary/Respiratory Examination - The 
examiner should arrange for pulmonary 
function studies to be accomplished, with 
FEV-1, FEV-1/FVC, DLCO (SB), and maximum 
oxygen consumption (in ml/kg/min) test 
results noted.  The examiner should 
comment on the veteran's effort.  If any 
of these particular test results cannot 
be obtain, the examiner should provide an 
explanation.  The examiner should also 
report whether the veteran evidences cor 
pulmonale, right ventricular hypertrophy 
or pulmonary hypertension, and/or whether 
the veteran is in need of outpatient 
oxygen therapy.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for a gastrointestinal 
disorder, left wrist disability, and 
right hip disability, as well as the 
claim for an initial, compensable rating 
for bronchitis with early COPD, in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655. 

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes citation 
to additional legal authority considered, 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


